t c memo united_states tax_court sherburne m edmondson jr and diane l edmondson petitioners v commissioner of internal revenue respondent docket no filed date sherburne m edmondson jr and diane l edmondson pro sese matthew r kretzer for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax and additions to tax pursuant to sec_6651 sec_6653 and sec_6661 in the respective amounts of dollar_figure dollar_figure and dollar_figure pursuant to an amended answer respondent increased the deficiency to dollar_figure and the additions to tax pursuant to sec_6651 sec_6653 and sec_6661 to dollar_figure dollar_figure and dollar_figure respectively respondent and sherburne m edmondson jr mr edmondson entered into a stipulation of settled issues the settlement stipulation resolving all items in dispute except whether diane l edmondson ms edmondson mr edmondson's ex-wife qualifies for tax relief as an innocent spouse pursuant to sec_6013 ms edmondson did not contest any of the compromised items which would have resulted in a deficiency in tax including additions to tax being assessed jointly against her and mr edmondson but for innocent spouse relief but she refused to sign the settlement stipulation because she felt uncomfortable doing so in response to the court's inquiry respondent's counsel agreed that should the court deny innocent spouse relief to ms edmondson respondent would seek against her only the amount of taxes and additions to tax computed under the settlement stipulation signed by mr edmondson and respondent in general respondent's determinations are presumed correct thus except for a matter pleaded in respondent's amended answer discussed below ms edmondson bears the burden of proving respondent's determinations erroneous rule a 290_us_111 since ms edmondson failed to introduce any evidence with regard to any item in dispute respondent's determinations with respect to those items where ms edmondson bears the burden_of_proof are sustained thus the principal issue to be resolved is whether diane l edmondson qualifies for tax relief as an innocent spouse we also must consider an issue raised by respondent's amended answer even though the matter was covered by the settlement stipulation the issue so presented is whether gain from the sale of a house in seattle washington which was owned by mr edmondson and his first wife qualifies for deferred recognition pursuant to sec_1034 all section references are to the internal_revenue_code for the year in issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact background at the time they filed their petition sherburne m edmondson jr and diane l edmondson hereinafter sometimes referred to as the edmondsons resided in sunnyvale california ms edmondson hereinafter referred to as petitioner filed an amendment to petition on date asserting that she is an innocent spouse petitioner and mr edmondson untimely filed their joint federal_income_tax return on date the edmondsons' marriage petitioner and mr edmondson met in seattle in the next year they married at that time petitioner wa sec_21 years old and mr edmondson was approximately years older mr edmondson has a medical technology degree and worked in the research department of the university of washington performing medical_research on cardiovascular disease petitioner failed to complete high school and was not employed at that time both petitioner and mr edmondson had children from previous marriages shortly after they married the edmondsons moved to san diego mr edmondson began working at scripps clinic and research foundation in he acquired glass onion records a san diego record store petitioner worked in the store but was not paid the business failed sometime before during the year in issue petitioner attended the fashion institute of design and merchandising where she took an accounting course mr edmondson provided all monetary support for the family and was responsible for the household finances and payment of all expenses although mr edmondson did not hide any assets or income from petitioner petitioner did not attempt to ascertain the details of their finances the edmondsons maintained joint bank accounts toward the end of their marriage petitioner maintained a separate bank account throughout their marriage the edmondsons' lifestyle was modest they did however fly to mexico during the year in issue petitioner believes that she owned glass onion records jointly with mr edmondson to explore the possibility of investing in an import export business on date mr edmondson asked petitioner to sign a joint tax_return she signed the return voluntarily without any force or threat from mr edmondson because she trusted mr edmondson to prepare the return correctly she signed the return without reviewing it indeed throughout petitioner's marriage to mr edmondson she consistently signed joint tax returns without reviewing them in date petitioner and mr edmondson separated mr edmondson agreed to give petitioner dollar_figure a month for months and took responsibility to repay one of her two student loans the edmondsons divorced in date on date mr edmondson signed a notarized document an indemnity whereby he agreed to be solely responsible for the payment of all taxes incurred during his marriage with petitioner seattle house prior to marrying petitioner mr edmondson owned a house in seattle with his first wife mr edmondson lived in the house through thereafter the house was rented until its sale on date the sale resulted in a dollar_figure gain to mr edmondson the proceeds from the sale were used to pay the edmondsons' living_expenses as well as debts of their failed record petitioner was aware that mr edmondson had owned the seattle house business neither petitioner nor mr edmondson purchased a house within years after the date of sale floyd avenue house sometime in mr edmondson entered into an oral equity share agreement with wieland and helen emery von behrens friends of the edmondsons pursuant to that agreement the von behrenses purchased a house pincite floyd avenue in sunnyvale california the floyd avenue house the von behrenses held title to the house and were the only borrowers on a deed_of_trust mr edmondson agreed to renovate the house in exchange for an eventual equity_interest in the property this arrangement was made because mr edmondson could not qualify for a mortgage petitioner mr edmondson and their respective children lived in the house during the year in issue petitioner's present circumstances at the time of trial petitioner supported herself and her daughter working as an administrative assistant for a semiconductor firm she earned approximately dollar_figure a year and paid yearly tuition of dollar_figure for her daughter to attend private school petitioner also attended night school the edmondsons' federal_income_tax return the edmondsons reported an adjusted_gross_income of dollar_figure on their federal_income_tax return two schedules c were there is no additional evidence in the record regarding this arrangement attached to the return one listing petitioner as the proprietor of glass onion records businesswoman retail sales marketing and the other listing mr edmondson as proprietor of s m e contracting co general contractor on the schedule c relating to glass onion records dollar_figure of expenses was claimed among other things the expenses were with respect to debts of glass onion records prior to its failure a trip to mexico and petitioner's education on the schedule c relating to s m e contracting co dollar_figure of expenses was claimed among other things the expenses were with respect to renovations to the floyd avenue house attached to the edmondsons' return was a form_2119 sale of principal_residence wherein dollar_figure of gain from the sale of mr edmondson's seattle house was deferred notice_of_deficiency and amended answer respondent disallowed all deductions claimed on the two schedules c on the basis that the edmondsons failed to establish that the expenses were deductible under sec_162 in the amended answer respondent asserted that the deferral of the dollar_figure gain from the sale of mr edmondson's seattle house was erroneous except for the tax_return there is no evidence in the record with regard to s m e contracting co opinion issue innocent spouse spouses who file a joint income_tax return generally are jointly and severally liable for its accuracy and the tax due including any additional taxes interest or penalties determined on audit of the return sec_6013 954_f2d_1495 9th cir revg 94_tc_784 897_f2d_441 9th cir affg tcmemo_1987_522 887_f2d_959 n 9th cir revg an oral opinion of this court however pursuant to sec_6013 a spouse commonly referred to as an innocent spouse can be relieved of tax_liability if that spouse proves a joint_return was filed the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and it would be inequitable to hold the spouse seeking relief liable for the understatement sec_6013 guth v commissioner supra pincite price v commissioner supra pincite the spouse seeking relief bears the burden of proving that each of the four sec_6013 requirements has been satisfied 826_f2d_470 6th cir affg 86_tc_228 failure to meet any one of the statutory requirements will disqualify an individual from innocent spouse relief 94_tc_126 affd 992_f2d_1132 11th cir in the case before us respondent concedes that the edmondsons filed a joint income_tax return and that a substantial_understatement of tax exists as a result the controversy herein focuses on the aforementioned second third and fourth requirements namely whether the substantial_understatement was attributable to mr edmondson's grossly_erroneous_items whether petitioner did not know and had no reason to know of the substantial_understatement and whether it would be inequitable to hold petitioner liable for the income_tax deficiency attributable to such substantial_understatement a grossly_erroneous_items of the other spouse the phrase grossly_erroneous_items statutorily is defined to mean with respect to any spouse a any item_of_gross_income attributable to that spouse which is omitted from gross_income and b any claim of a deduction credit or basis by that spouse in an amount for which there is no basis in fact or law sec_6013 to prove that the disallowed deductions have no basis in fact or law an individual seeking innocent spouse status is not entitled to rely on the commissioner's disallowance of deductions contained in the notice_of_deficiency without introducing further evidence to establish that a deduction has no basis in fact or law 86_tc_758 petitioner presented no evidence to show that the items disallowed by respondent were grossly erroneous or that the deduction claimed for those items had no basis in fact or law see eg douglas v commissioner supra neary v commissioner tcmemo_1985_261 further the items disallowed were not solely attributable to mr edmondson some relate primarily to glass onion records a business in which petitioner participated with mr edmondson the phrase no basis in fact or law is not defined in sec_6013 the courts however have held that a deduction has no basis in fact when the expense for which the deduction is claimed was never made and a deduction has no basis in law when the expense even if made does not qualify as a deductible expense under well-settled legal principles or when no substantial legal argument can be made to support its deductibility 954_f2d_1495 9th cir revg 94_tc_784 86_tc_758 ordinarily a deduction having no basis in fact or in law can be described as frivolous fraudulent or phony douglas v commissioner supra pincite a portion of a deduction may be grossly erroneous even if another portion of the same deduction is allowed ness v commissioner supra pincite9 moreover some of the disallowed items are attributable to petitioner we have observed that respondent's agreement to a compromise settlement may suggest that the deductions claimed on a return were less than grossly erroneous see eg crowley v commissioner tcmemo_1993_503 anthony v commissioner tcmemo_1992_133 neary v commissioner supra here respondent agreed in the settlement stipulation to allow a portion of the edmondsons' schedule c deductions further respondent conceded the inapplicability of the sec_6653 addition_to_tax and although the settlement stipulation denies the deferral of gain on the sale of the seattle house in its entirety we do not believe the mischaracterization of this item constitutes a grossly erroneous item within the purview of sec_6013 see 96_tc_802 thus we reject petitioner's argument that the substantial_understatement of tax was attributable solely to mr edmondson's grossly_erroneous_items petitioner did not satisfy this second requirement b knowledge of the substantial_understatement assuming however arguendo that petitioner satisfied the second requirement she still is not entitled to innocent spouse status because she failed to prove that she did not know and had no reason to know of the substantial_understatement of tax whether a spouse knew or had reason to know of a substantial_understatement depends on whether a reasonably prudent taxpayer under the circumstances of the spouse here petitioner at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted 872_f2d_1499 11th cir affg tcmemo_1988_63 see bokum v commissioner t c pincite griner v commissioner tcmemo_1990_301 affd without published opinion 951_f2d_360 9th cir the test for constructive knowledge of an understatement is a subjective one focusing on the following factors the spouse's level of education the spouse's involvement in the business and financial affairs of the marriage and in the transactions that gave rise to the understatement the presence of expenditures that appear lavish or unusual when compared to the taxpayers' accustomed standard of living and spending patterns and the culpable spouse's evasiveness and deceit concerning family finances price v commissioner f 2d pincite petitioner had little knowledge of financial matters and was only tangentially involved in family finances however mr edmondson did not hide any assets or transactions from her petitioner refused to inquire into the details of the family's finances and income taxes she neither reviewed the return took any steps to verify the accuracy of its contents nor made any inquiries about it a taxpayer cannot simply turn a blind eye to what is disclosed on the tax_return the innocent spouse provision is designed to protect the innocent not the intentionally ignorant cohen v commissioner tcmemo_1987_537 had petitioner reviewed the return she would have seen that it clearly disclosed the deductions on the schedules c and the deferment of gain on form_2119 nearly half the deductions related to glass onion records a business in which she participated these items were of such magnitude compared to the edmondsons' income that a reasonable person of petitioner's educational level and background would have been put on notice that further inquiry should have been made see stevens v commissioner supra pincite bokum v commissioner t c pincite moreover petitioner went on the mexican trip for which a deduction was taken thus petitioner knew or had reason to know of the substantial_understatement on the return she therefore has not satisfied the third requirement lack of knowledge c inequity of holding petitioner liable again assuming arguendo that petitioner had satisfied the knowledge requirement she still is not entitled to innocent spouse status because she failed to prove that it would be inequitable to hold her liable the fourth requirement this factor focuses on whether petitioner benefited from the understatement_of_tax purcell v commissioner t c pincite normal support is not considered a significant benefit 72_tc_1164 the form_2119 lists the dollar_figure of deferred gain petitioner was aware that mr edmondson had sold the seattle house and indeed she signed the form_2119 on which the sale was reported petitioner bears the burden of proving that she received no significant benefit from the understatement other than normal support and this burden must be satisfied with specific facts regarding lifestyle expenditures asset acquisitions and the disposition of the benefits of the understatement see 93_tc_672 it is also relevant to consider whether the spouse claiming relief has been deserted divorced or separated kistner v commissioner tcmemo_1995_66 sec_1 b income_tax regs we also examine the probable future hardships that would be imposed on the spouse seeking relief if such relief were denied 509_f2d_162 5th cir while petitioner's standard of living did not increase in in comparison to prior years the edmondsons continued living together from until thus they shared equally in the tax savings generated by the understatement in this regard part of the disallowed deductions from which tax savings were derived related to a failed business that both mr edmondson and petitioner operated the floyd avenue house in which they both lived and a mexican trip that benefited petitioner as well as mr edmondson the proceeds from the gain on the sale of the seattle house went to pay living_expenses for the entire edmondson household as well as the debts of the failed business moreover mr edmondson gave petitioner dollar_figure a month for months following the end of their marriage in addition mr edmondson signed an indemnity promising to pay all tax_liabilities resulting from the filing of their joint tax returns the effect of such a promise has been considered by this court on several occasions with regard to granting innocent spouse relief see eg foley v commissioner tcmemo_1995_16 buchine v commissioner tcmemo_1992_36 affd 20_f3d_173 5th cir henninger v commissioner tcmemo_1991_574 considering all the facts and circumstance involved herein we conclude that it would not be inequitable to hold petitioner liable for the determined understatement in sum we hold that petitioner is not entitled to innocent spouse relief she has failed to prove that the substantial_understatement was attributable to mr edmondson's grossly_erroneous_items that she did not know or have reason to know of the substantial_understatement or that it would be inequitable to hold her liable for the deficiency as determined in the settlement stipulation issue sec_1034 deferral a taxpayer must include in gross_income gains derived from dealings in property sec_61 a taxpayer is generally required to recognize the entire amount of gain_or_loss realized on the sale_or_exchange of property with respect to gain realized on the sale of a principal_residence sec_1034 provides the following exception to that general_rule if property in this section called old residence used by the taxpayer as his principal_residence is sold by him and within a period beginning years before the date of such sale and ending years after such date property in this section called new residence is purchased and used by the taxpayer as his principal_residence gain if any from such sale shall be recognized only to the extent that the taxpayer's adjusted_sales_price as defined in subsection b of the old residence exceeds the taxpayer's cost of purchasing the new residence mr edmondson converted the seattle house old residence to a rental property in and never lived in it again although the internal_revenue_code does not define the phrase principal_residence nevertheless sec_1 c income_tax regs provides that the determination of whether or not property is used by the taxpayer as his principal_residence depends upon all the facts and circumstances in each case including the good_faith of the taxpayer for property to be used by the taxpayer as his principal_residence within the meaning of sec_1034 the taxpayer ordinarily must physically occupy and live in the dwelling perry v commissioner f 3d 9th cir date affg tcmemo_1994_247 48_tc_350 40_tc_345 affd 326_f2d_760 2d cir certain property has been considered as the principal_residence of taxpayers despite the fact that the taxpayers were not living there at the time of its sale eg where adverse economic conditions required the taxpayers to lease the old residence while trying to sell it 776_f2d_1428 9th cir affg in part and revg in part 81_tc_840 63_tc_505 any gain that is not recognized under sec_1034 reduces the taxpayer's basis in the new residence sec_1034 we note that petitioner never lived in the seattle continued the temporary rental of an old residence prior to its sale does not preclude the nonrecognition of gain realized on the sale of the old home here the old residence ceased to be mr edmondson's principal_residence well before it was sold in see perry v commissioner f 3d 9th cir date affg tcmemo_1994_247 63_tc_505 the definition of temporary depends on the facts and circumstances of each case moreover the edmondsons never purchased a new principal_residence mr edmondson entered into an oral agreement intended to give him some type of an interest in the floyd avenue house the exact details of such arrangement are not clear from the record what is clear however is that the edmondsons never purchased the floyd avenue house the von behrenses did see marcello v commissioner 380_f2d_499 5th cir if a third party owns the residence the purchase requirements are not met affg on this issue and remanding tcmemo_1968_268 based on the record before us we conclude that mr edmondson did not purchase a new principal_residence within the period beginning years before and ending years after the sale of the seattle house thus we sustain respondent's position that the gain on the seattle house does not qualify for deferred recognition pursuant to sec_1034 continued house to reflect concessions made by respondent in the settlement stipulation decision will be entered under rule
